980 So.2d 566 (2008)
Michael L. BEIL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-4019.
District Court of Appeal of Florida, Fifth District.
April 25, 2008.
Michael L. Beil, Gainesville, pro se.
No Appearance for Appellee.
MONACO, J.
Michael L. Beil seeks review of the summary denial of the motion for jail credit filed by him pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. We affirm for two reasons.
*567 First, a criminal defendant is not entitled to jail credit for time spent in jail in another county while subject to a detainer on an unrelated charge. See Gethers v. State, 838 So.2d 504 (Fla.2003). Here, Mr. Beil asserts that he is entitled to additional jail credit for time spent in the Lake County jail because a detainer was lodged against him by Seminole County. The Seminole County charges are the foundation for the conviction and appeal that are the basis of the present case. As he was in the Lake County jail on charges unrelated to those filed by Seminole County, he is clearly not entitled to the additional credit.
Second, Mr. Beil entered into a plea bargain, part of which specifically included an agreed amount of jail credit. He was thereafter sentenced in accordance with that agreement. Because he waived his right to additional jail credit, as he was most certainly entitled to do, he cannot now claim it. See White v. State, 656 So.2d 255 (Fla. 3d DCA 1995); Prangler v. State, 470 So.2d 105 (Fla. 2d DCA 1985).
Accordingly, we affirm.
AFFIRMED.
PALMER, C.J. and EVANDER, J., concur.